Citation Nr: 1126048	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-28 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Propriety of the rating reduction from 40 percent to 20 percent for diabetes mellitus, type 2, effective from April 29, 2005.

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, type 2, prior to April 29, 2005, and in excess of 20 percent on and after that date.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing at the RO.  A transcript of that hearing has been associated with the file.  At the hearing (and after final consideration of the claim by the RO), the Veteran submitted additional evidence.  The Veteran, through his representative, has waived RO consideration of that evidence.  Thus, the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand for the Veteran's appeal for additional development.  Specifically, the Veteran reported in his 2008 VA treatment records that he was receiving Social Security income in addition to retirement and VA compensation.  The RO obtained some records from the Social Security Administration (SSA) concerning a 2005-2006 claim.  The records contain some copies of VA treatment records and three examinations conducted by the SSA, including physical, ophthalmological, and psychiatric evaluations.  The concluding statements of the examinations were that the allegations were credible but that the objective findings did not support severe limitations.  Such conclusions suggest that the Veteran's SSA claim would be denied.  However, he later reported SSA income.  The Veteran's age is borderline in that it is not clear that he was eventually granted disability benefits or took early retirement.  Accordingly, the Board remands the Veteran's appeal for another request of his SSA records, to include the decision made on the 2005-2006 claim.  

Additionally, the Board notes that the last examination provided by VA specifically for the Veteran's diabetes mellitus, type 2 occurred in 2005.  The more recent examinations have all been focused on other disabilities, including disabilities secondary to diabetes mellitus, type 2.  Accordingly, on remand, an appropriate VA examination to determine the present level of symptomatology associated with the Veteran's diabetes mellitus, type 2, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA and associate with the claims folder records pertinent to the Veteran's 2005-2006 claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his diabetes mellitus, type 2.  The examiner should review the claims file in conjunction with the evaluation, and such review should be acknowledged in the examination report.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to state specifically whether the Veteran's diabetes requires insulin and necessitates a regulation of activities.  
3.  Then, the RO should readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


